Citation Nr: 1227769	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  04-06 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral knee disability.

2.  Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel
INTRODUCTION

The Veteran served on active duty from January 1949 to September 1952.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in St. Petersburg, Florida.  

In August 2004, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record.  

In August 2011, the Board remanded the appeal for additional development.  The claims have been returned to the Board and the appeal is now partially ready for appellate disposition.

The Board has considered documentation included in the Virtual VA system in reaching the determinations below.  No records pertinent to this appeal were found therein.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The most probative medical opinion on the question of whether there exists a medical nexus between the Veteran's current bilateral knee disability and service weighs against the claim, and arthritis is not shown to have manifested until more within one year from the date of separation from service.

CONCLUSION OF LAW

The criteria for service connection for a bilateral knee disability have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).	


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board finds that the content requirements of a duty to assist notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in April 2003, June 2003, October 2003, and February 2005 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  Also, a letter of March 2006 provided the appellant with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His service treatment records and post service treatment records have been obtained.  He has had a personal hearing before the RO, and was given the opportunity for a hearing before the Board.  He has been afforded a VA examination.  The Board does not have notice of any additional relevant evidence which is available but has not been obtained.  

The Board is further satisfied that the RO has substantially complied with its August 2011 remand directives as they pertain to the claim decided herein.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  Specifically, as directed by the Board, the RO/AOJ afforded the Veteran a VA examinations for his bilateral knee disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim as to the issue decided herein.  Therefore, no further assistance to the Veteran with the development of evidence is required.  

Analysis

The Veteran in this case seeks service connection for a bilateral knee disability.  He contends that while building gun replacements around Allison Air Force Base in Alaska, he was exposed to extreme temperatures, causing pain in his knees.  See, e.g., Hearing Transcript, p. 2.  He contends that the temperature ranged from 30 to 60 degrees below zero, and that he frequently slept outdoors in a sleeping bag.  Id.  He has consistently contended that he did not seek treatment for his knees during service, but that he mentioned his knee pain to the examiner on discharge.  Id.
	
To establish service connection the record must contain (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  In other words, entitlement to service connection for a particular disability requires evidence of the existence of a current disability and evidence that the disability resulted from a disease or injury incurred in or aggravated during service.  

Here, the first element of service connection for the Veteran's claim has been met.  On VA examination in September 2011, the Veteran was diagnosed with osteoarthritis of the knees.  

Regarding the second element of a service connection claim, that of an in-service incurrence of a disability, the Veteran's service treatment records are devoid of documentation involving the Veteran's knees.  No abnormalities or complaints were documented on his discharge examination report of September 1952.  

Records reveal that the Veteran was hospitalized in early 1964 for unrelated pathology.  Physical examination conducted at that time revealed no findings or complaints concerning the knees.  Similarly, when a VA examination was conducted in April 1964 there were no pertinent complaints made, nor were there any abnormalities of the knees identified.

Additionally, the Board finds that the most probative medical opinion on the question of whether there exists a medical nexus between the Veteran's current bilateral knee disability and service weighs against the claim.  

Evidence in support of the claim includes two statements from the same VA nurse practitioner.  In July 2003, the nurse practitioner stated that the Veteran has multiple disabilities, including arthritis of the knees, and that it "is possible he has had arthritis for over 50 years."  In August 2004 she submitted a letter stating that it was more likely than not that the Veteran's arthritis has existed for over 50 years.

Evidence against the claim includes a VA examination report of September 2011.  The examiner opined that the disability was less likely than not (less than 50 percent probability) incurred in or caused by service.  As rationale, the examiner noted the absence of any entry of a knee problem in the service treatment records, and further noted that following discharge, the Veteran spent the rest of his active life working in construction, which involved physical labor like climbing ladders and kneeling.  The examiner opined that, "almost certainly, his work in construction was the primary cause of his knee arthritis and a TKR [total knee replacement] in his early 60s would not be surprising."  

There is no other evidence concerning the etiology of the Veteran's bilateral knee disability in the claims file.  On review of the above-cited opinions, the Board cannot find the evidence is in equipoise.  The July 2003 statement of the nurse practitioner does not definitively link the Veteran's bilateral knee disability to service.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (medical evidence which merely indicates that the alleged disorder "may or may not" exist or "may or may not" be related, is too speculative to establish the presence of a claimed disorder or any such relationship).  Further, neither of the nurse practitioner's statements is supported by any rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation).  Also, it is unknown whether the nurse practitioner examined the Veteran or was otherwise treating him.  By contrast, the opinion expressed in the September 2011 examination report is persuasive.  The examiner evaluated the Veteran, considered his documented history and assertions, and provided an adequate rationale for the opinion expressed.  

Moreover, as noted the opinion of the most recent examiner is consistent with the other evidence on file.  While appellant has reported complaints concerning the knees since service, this is not found credible in view of the other evidence on file.  Appellant was seen on occasions in 1964 and presented no pertinent complaints and no pertinent findings were made.  When seen there were complaints for other pathology, so it is unlikely that appellant would not have included the knees, had he been having problems with them at that time.  Moreover, he filed claims seeking service connection for other pathology, so was aware that he could make such a claim were chronic pathology present.

For all of these reasons, the Board finds the nexus evidence is not in equipoise.  In reaching this decision, the Board notes that the Veteran and his wife, on their own behalf, have contended that his current disorder is related to military service.  However, the Veteran and his wife are not competent or qualified, as laypersons, to render an opinion concerning medical causation.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu, supra.  In this regard, the Veteran and his wife, as laypersons, lack the competency to opine on the etiological cause of his bilateral knee disability.  

To the extent the Veteran and his wife report a continuity of symptomatology since discharge, the Board finds they are competent to report this symptomatology.  That said, supportive medical evidence is required because the Veteran and his wife are not competent to relate his continuity of knee symptomatology to active service.  See Voerth v. West, 13 Vet. App. 117, 120-21 (1999) (there must be medical evidence on file demonstrating a relationship between the Veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observation is competent).  Osteoarthritis of the knees is a disorder for which lay evidence of etiology is not competent nexus evidence.  Jandreau v. Nicholson, 492 F.3d at 1376-77.  Moreover, the earliest post-service documentation of a bilateral knee disability is from the 1980s; indeed, on VA examination in April 1964, no knee problems were found.  See Maxon v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding that evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim.)  Additionally, the Veteran's account of the onset of his disability has not been consistent.  For example, he reported to a private medical provider in 1985 that his knee pain did not begin until 1971-1972, while in other statements, he has alleged the disability arose in service.  For all of these reasons, the Board finds that continuity of symptomatology regarding the Veteran's bilateral knee disability has not been established.

In this vein, the Board notes that if the evidence shows that certain diseases, chronic in nature, became manifest to a degree of 10 percent or more within one year from separation from active service, even without evidence of the disease during service, such diseases may be presumed to have been incurred in service,. 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  Arthritis has been identified as chronic diseases subject to presumptive service connection under 38 C.F.R. § 3.309(a), and the record here clearly shows a current diagnosis of arthritis of the knees.  However, as there is no medical evidence documenting this disorder from within one year of the Veteran's discharge from active duty in September 1952, the Board finds that presumptive service connection is not warranted on this basis. 

In sum, there is competent evidence that the Veteran has a current bilateral knee disability; however, without competent and credible evidence linking this disorder to service, the benefit sought on appeal cannot be granted.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for a bilateral knee disability is denied.


REMAND

The Board finds that additional development is necessary before the Veteran's claim for entitlement to service connection for a low back disability can be properly adjudicated.

The Veteran has a current diagnosis of advanced degenerative changes with prominent scoliosis and disc space narrowing at all levels of the thoracolumbar spine, as well as dextroscoliosis.  As noted by the Board in the August 2011 remand, while on active duty in October 1950, the Veteran sought treatment for complaints of back pain that had been lasting over the past 6 to 8 weeks.  He reported increased back pain on urination, but a urinalysis was negative.  

Pursuant to the Board's August 2011 remand instructions, in September 2011 a VA examination was conducted in order to obtain a medical opinion in the etiology of the condition.  The examiner concluded that it was less likely than not that the Veteran's back disability was incurred in or caused by service.  In rationale, the examiner stated the following:

He had made claims for his condition since 1964 (for hearing, not for the back). Multiple notes in the 1990s etc did not mention anything about the back, even while he was seeing ortho for his knees. The Veteran states he had no back injury in the service, and while he was involved in the building of the ordinance in Alaska in 1950, he did not say that he injured his low back. He said his back started to bother him while he was in his thirties. He was discharged out of service when he was 24 years old in 1952. Over several years, he worked as a carpenter and cabinet maker. There is a claim for disability insurance benefits in 1985 and 1990, it stated that "he worked as a carpenter and construction worker. This work was heavy exertionally as he had to lift and carry heavy lumber." His DJD of the spine is more likely than not due to the chronic wear and tear of the spine over the years.

The Board notes that the examiner appears to have relied exclusively on the Veteran's apparent self-report that he did not suffer a back injury in service in rendering this opinion.  Notably, the 1950 service treatment record, documenting back pain of a duration of 6 to 8 weeks, is not addressed or discussed anywhere within the examination report.  Indeed, in the "medical history" section of the report, the examiner noted a nurse practitioner's reference to the in-service back pain, but the examiner stated, "I do not see a record of it in the SMR."  

It appears this opinion is based on an inadequate factual predicate.  See Black v. Brown, 5 Vet. App. 177, 180 (1993); Swann v. Brown,  5 Vet. App. 229, 233 (1993); Reonal v. Brown, 5 Vet. App. 458, 460 (1993) (holding medical opinions have no probative value when they are based on an inaccurate factual predicate, such as the Veteran's self-reported and inaccurate history).  Under these circumstances, the Board finds that the RO must obtain a supplemental medical opinion from the September 2011 VA examiner, if available.  The RO should arrange for the Veteran to undergo new VA examination in connection with this claim only if the September 2011 VA examiner is not available, or the designated examiner is unable to provide the requested opinion without examining the Veteran.

On remand, the RO should also obtain and associate with the claims file all outstanding VA medical records.  While the claims file currently includes treatment records dated through September 2010 from the West Palm Beach VA Medical Center (VAMC), more recent treatment records may now be available.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998).  As such, the RO should obtain any updated records of VA treatment, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC should obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran from the West Palm Beach VAMC (dated since September 2010) or other places of appropriate treatment.  Appellant should be requested to provide information concerning any pertinent treatment.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Forward the entire claims file to the VA examiner that prepared the September 2011 report for an addendum opinion.  (If that examiner is unavailable, forward records to another examiner for opinion (to include examination) as directed below.)

The examiner is to be provided access to the claims folder.  The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is at least as likely as not (50 percent probability or greater) that any current knee disorder is in any way causally related to military service.
	
In so doing, the examiner must specifically consider and discuss the October 1950 service treatment record, documenting the Veteran's complaint of back pain that had been lasting over the past 6 to 8 weeks.  

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the claims file, or in the alternative, the claims file itself, must be made available to the examiner.  

If the prior examiner is not available, or is unable to provide the requested opinion without examining the Veteran, the RO must arrange for the Veteran to undergo a VA examination to obtain an opinion responsive to the question posed above.  All indicated tests should be accomplished, and all clinical findings reported in detail.  The claims file should be made available to the examiner for review prior to entering any opinions, and the examination report should include discussion of the Veteran's documented medical history and assertions.

3.  The Veteran is hereby notified that it is his responsibility to report for any examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

5.  Thereafter, the RO should readjudicate the claim. All applicable laws and regulations, and all evidence, to include in the electronic claims file, should be considered.  If the benefit is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


